Case 1:20-cv-02830-ELH Document 44 Filed 12/10/20 Page 1 of 3

Standage v. Braithwaite (1:20-cv-02830) District Court, D. Maryland Judge Ellen Lipton Hollander
Movant David Andrew Christenson — United States Air Force Academy Class of 1982

{Eighteenth} Amicus — We need a miracle and we need it now, tomorrow is too late.
Here is the Absurdity of what we are doing and that is committing suicide

Start with this. The Health Resources and Services Administration (HRSA), an agency of the U.S,
Department of Health and Human Services has a National Vaccine Injury Compensation Program.
Cavered Vaccines: Diphtheria (e.g., DTP, DTaP, Tdap, DT, Td, TT), Haemophilus influenza type b
polysaccharide conjugate vaccines (e.g., Hib), Hepatitis A {e.g., HAV), Hepatitis B (e.g., HBV), Human
papillomavirus (e.g., HPV), Seasonal influenza (e.g., Flu), Measles (e.g., MMR), Mumps (e.g., MMR, MR,
M), Meningococcal (e.g., MCV4, MPSV4, MenB-FHbp, MenB-4C), Pertussis (e.g., DTP, DTaP, Tdap},
Pneumococcal conjugate {e.g., PCV), Polio {e.g., OPV or !PV), Rotavirus {e.g., RV), Rubella (e.g., MMR,
MR, R), Tetanus (e.g., Td), Varicella (e.g., VAR}.
https://www.hrsa.gov/vaccine-compensation/covered-vaccines/index.html

There are hundreds of vaccines that should be included but for bureaucratic reasons they are not.
Journalist for Profit writes an article which is attached below

Jennifer Gommerman, an immunologist at the University of Toronto. Given all of the unknowns — like a
region’s hospital capacity, or the strength of a person’s immune response — choosing the disease over
the vaccine is “a very bad decision,” she said. The primary advantage of a vaccine is that it’s predictable
and safe, she said. “It’s been optimally tailored te generate an effective immune response.”

My God, can there be a crazier statement. (Think about these two Class Action Complaints: Johnson and
Johnson's Baby Powder and Zantac.) (Jennifer Gommerman sells used cars, is running for office and is
trying to get rich.)

Federal Whistleblower — What happens when you disagree

{Before Congressional Committee) Witness Testimony of Dr. Steven S. Coughlin, Adjunct Professor of
Epidemiology, Emory University Hearing on 03/13/2013: Gulf War: What Kind of Care are Veterans
Receiving 20 Years Later? “Chairman Miller, and Members of the Subcommittee, thank you for the
privilege of testifying today. | am Dr. Steven Coughlin, and | have worked as an epidemiologist for over
twenty-five years, including positions as a senior cancer epidemiologist at the CDC and as Associate
Professor of Epidemiology and Director of the Program in Public Health Ethics at Tulane University. |
chaired the writing group that prepared the ethics guidelines for the American College of Epidemiology.
For the past 4 1/2 years, | was a senior epidemiologist in the Office of Public Health at the Department of
Veterans Affairs. In December 2012, | resigned my position in the US Civil Service because of serious
ethical concerns that | am here to testify about today.”
Case 1:20-cv-02830-ELH Document 44 Filed 12/10/20 Page 2 of 3

You must read the attachments to see what they did to Dr. Coughlin. Our soldiers, both combat and
non-combat, have had their brains neurologically and biologically altered. (This was and is a precursor to
what is happening to the general population and that includes military family members.)

We murder our soldiers. Do you really think we won’t murder you?
We are continuing to market suicide as a life choice.
The U.S. Military has 900 plus anti suicide activities/programs. 80% of those that commit suicide were
never in combat and 50% were never in theater. (The number 900 is grotesque. The programs don’t
work.)

» The vaccines are being put in place. There is no stopping this. (The scary part is that they make it

sound like you are getting a new car for free. There will be a bill due in weeks, months or years
and it will include your mortality - death.)

KWES Midland/Odessa - Midland Memorial Hospital one of the first hospitals in West Texas to get the
Pfizer COVID-19 vaccine - Sammi Steele 5 hrs ago

 

» The following headline is from The New York Times and it is absolutely not true. There is no way
that they can know or even draw the conclusion.

‘Natural Immunity’ From Covid Is Not Safer Than a Vaccine By Apoorva Mandavilli Published Dec. 5,
2020 https://www.nytimes.com/2020/12/05/health/covid-natural-
immunity.htmlcampaign id=2&emc=edit th 20201207 &instance id=24778&nl=todaysheadlines&regi

id=65460936&segment id=462348user_id=297cecO3a86cabbicfbOaa08bd5ec960

Attached are cover pages from government studies that | have read, a court pleading that was docketed
and an article about suicides in our children.

Title: Veterans Health Administration Review of Alleged Mismanagement at the Health Eligibility Center
states that over 300,000 Veterans were awaiting health care when they died.

The pleading and the attachments give a clear picture of what happened to Dr. Coughlin and well as
information about soldiers and veterans and their health conditions and suicides.

Godspeed

WE
Case 1:20-cv-02830-ELH Document 44 Filed 12/10/20 Page 3 of 3

David Andrew Christenson

P.O. Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com:

dchristenson6@hotmail.com:

CERTIFICATE OF SERVICE

 

 

‘David Andrew Christenson

‘Natural Immunity’ From Covid Is Not Safer Than a Vaccine - What if you’ve already had Covid-19 — do

you still need a vaccine? Experts tackle questions about vaccine immunity.

By Apoorva Mandavilli - Published Dec. 5, 2020 - Updated Dec. 6, 2020

https://www.nytimes.com/2020/12/05/health/covid-natural-

immunity.html?campaign id=2&emc=edit_th 20201207&instance id=24778&nl=todaysheadlines&regi
id=65460936&segment id=46234&user_id=297cecO3a86cabb1cfbOaa08bd5ec960

On the heels of last month’s news of stunning results from Pfizer's and Moderna’s experimental Covid-

19 vaccines, Senator Rand Paul tweeted a provocative comparison.

The new vaccines were 90 percent and 94.5 percent effective, Mr. Paul, Republican of Kentucky, said.

But “naturally acquired” Covid-19 was even better, at 99.9982 percent effective, he claimed.

Mr. Paul is one of many people who, weary of lockdowns and economic losses, have extolled the

benefits of contracting the coronavirus. The senator was diagnosed with the disease this year and has

argued that surviving a bout of Covid-19 confers greater protection than getting vaccinated.

The trouble with that logic is that it’s difficult to predict who will survive an infection unscathed, said

Jennifer Gommerman, an immunologist at the University of Toronto. Given all of the unknowns — like a

region’s hospital capacity, or the strength of a person’s immune response — choosing the disease over

the vaccine is “a very bad decision,” she said.

The primary advantage of a vaccine is that it’s predictable and safe, she said. “It’s been optimally

tailored to generate an effective immune response.”

But what do we know about how the immunity from a prior infection compares with the protection

given by the new vaccines? And what if you have already had Covid — is it safe to be vaccinated? We

asked experts to weigh in on the latest evidence.

Which produces a stronger immune response: a natural infection or a vaccine?

The short answer: We don’t know. But Covid-19 vaccines have predictably prevented illness, and they

are a far safer bet, experts said.

Vaccines for some pathogens, like pneumococcal bacteria, induce better immunity than the natural

infection does. Early evidence suggests that the Covid-19 vaccines may fall into this category. Volunteers

who received the Moderna shot had more antibodies — one marker of immune response — in their

blood than did people who had been sick with Covid-19.

In other cases, however, a natural infection is more powerful than a vaccine. For example, having

mumps — which can cause sterility in men — generates lifelong immunity, but some people who have

received one or two doses of the vaccine still get the disease.

 
